Citation Nr: 1021101	
Decision Date: 06/08/10    Archive Date: 06/21/10

DOCKET NO.  07-25 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A. § 1318 (West 2002 & Supp. 2009).

2.  Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant's son



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to July 
1945.  He died in November 2005, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for the cause 
of the Veteran's death is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran was not continuously rated totally disabled due 
to service-connected disability for at least 10 years 
preceding his death, nor was a total evaluation continuously 
in effect since the date of his discharge from military 
service and for at least five years immediately preceding his 
death.




CONCLUSION OF LAW

The criteria for entitlement to DIC under 38 U.S.C.A. § 1318 
have not been met.  38 U.S.C.A. §§ 1318, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  38 U.S.C.A. § 1318 claim

A surviving spouse may establish entitlement to DIC in the 
same manner as if the Veteran's death were service connected 
where it is shown that the Veteran's death was not the result 
of willful misconduct, and the Veteran (1) was continuously 
rated totally disabled for the 10 years immediately preceding 
death; (2) was rated totally disabled upon separation from 
service, was continuously so rated, and died more than five 
but less than ten years after separation from service; or (3) 
the Veteran was a former prisoner of war (POW) who died after 
September 30, 1999, and the disability was continuously rated 
totally disabling for a period of not less than one year 
immediately preceding death.  38 U.S.C.A. § 1318(b); 38 
C.F.R. § 3.22(a).

Claims for DIC benefits under 38 U.S.C.A. § 1318 must be 
adjudicated with specific regard given to decisions made 
during the Veteran's lifetime, and without consideration of 
"hypothetical entitlement" to benefits raised for the first 
time after a Veteran's death.  See Rodriguez v. Nicholson, 
511 F.3d 1147 (Fed. Cir. 2008) (holding that the revised 
provisions of 38 C.F.R. § 3.22, as amended in 2000, may be 
applied to claims for DIC benefits filed by survivors before 
the amendment took effect).

The Veteran was not a former POW with a disability that was 
continuously rated totally disabling for a period of one year 
or more immediately preceding death.  He died more than 60 
years following his retirement from active service.  Moreover 
he was not receiving or entitled to receive compensation at 
the 100 percent rate for the 10-year period immediately 
preceding his death.  At the time of the Veteran's death in 
November 2005, TDIU was in effect, but only as of September 
1997 and for just over eight years.  Moreover, there has been 
no allegation of clear and unmistakable error in any prior 
decision.

In essence, the facts of this case are not in dispute, and 
the law is dispositive.  Here, none of the criteria for 
entitlement to DIC under 38 U.S.C.A. § 1318 have been met.  
Accordingly, the claim will be denied because of the absence 
of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).

II.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Under revisions effective as of May 30, 2008, however, no 
duty to provide section 38 U.S.C.A. § 5103(a) notice arises 
when, as a matter of law, entitlement to the benefit claimed 
cannot be established.  38 C.F.R. § 3.159(b)(3).  As the 
appellant's claims is being denied purely on a legal basis, 
further analysis under the cited laws and regulations is not 
needed in this case.  See also Manning v. Principi, 16 Vet. 
App. 534 (2002), citing Livesay v. Principi, 15 Vet. App. 165 
(2001), (the Veterans Claims Assistance Act of 2000 has no 
effect on an appeal where the law, and not the underlying 
facts or development of the facts, is dispositive of the 
matter).


In any event, the Board does note that the claim at hand was 
referenced in an April 2006 notice letter, and, as this claim 
turns on matters other than medical findings, there would be 
no benefit to the claimant to obtain additional medical 
records or a medical opinion in conjunction with this claim.


ORDER

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.


REMAND

In this case, the Board is aware of several instances of 
relevant medical evidence that has not been obtained to date.  
First, the Veteran's death certificate indicates that he died 
at the University Hospital, University of Medicine and 
Dentistry of New Jersey, (UMDNJ) in Newark in November 2005, 
but no efforts have been made to obtain corresponding 
treatment records from this facility to date.  Second, in May 
2006, the RO was provided with a signed release form for 
records from (all New Jersey providers): Dr. Lubas in North 
Arlington and Dr. Luffescu in Somerville, as well as a list 
of other medical care providers, including Hunterdon 
Cardiovascular in Flemington, Towne Centre Family Care in 
Hillsborough, Bridgewater Podiatry in Bridgewater, Dr. 
Weisfeld in Bound Brook, and Dr. Storch in Hillsborough.  
However, no attempts have been made to obtain such records to 
date.  Such efforts are required under 38 C.F.R. 
§ 3.159(c)(1).  The authorization provided in 2006 has 
expired.  To assist VA in obtaining these records, the 
appellant should provide one signed release form with full 
address information for each medical care provider 
identified, rather than listing them all on one release form.

Additionally, the appellant has received inadequate 38 C.F.R. 
§ 3.159(b) notification in this case.  Notably, the April 
2006 letter did not include a statement of the conditions for 
which the Veteran was service connected at the time of his 
death.  See Hupp v. Nicholson, 21 Vet. App. 342, 352-53 
(2007).  A corrective notice letter is thus needed.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  A letter should be sent to the 
appellant explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding the 
claim on appeal.  This letter must inform 
the appellant about the information and 
evidence that is necessary to 
substantiate the claim and provide 
notification of both the type of evidence 
that VA will seek to obtain and the type 
of evidence that is expected to be 
furnished by the appellant.  A listing of 
the conditions for which service 
connection was in effect at the time of 
the Veteran's death is needed.
The appellant should be specifically 
notified also of the need for signed 
release forms, with full address 
information, so as to obtain medical 
records from UMDNJ, Dr. Lubas, Dr. 
Luffescu, Hunterdon Cardiovascular, Towne 
Centre Family Care, Bridgewater Podiatry, 
Dr. Weisfeld, and Dr. Storch, and she 
should be provided with at least one 
release form for each of these medical 
care providers.  

2.  Should release forms be obtained for 
any or all of the noted treatment 
providers, all records of reported 
medical treatment which are not currently 
associated with the Veteran's claims file 
should be requested.  All records 
obtained pursuant to this request must be 
included in the Veteran's claims file.  
If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.

3.  After completion of the above 
development, the appellant's claim should 
be readjudicated.  If the determination 
remains adverse to the appellant, she and 
her representative should be furnished 
with a Supplemental Statement of the Case 
and given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


